119 Ga. App. 453 (1969)
167 S.E.2d 663
D. DAVIS & COMPANY et al.
v.
PLUNKETT et al.
43823.
Court of Appeals of Georgia.
Argued September 3, 1968.
Decided March 26, 1969.
Smith, Currie & Hancock, Glower W. Jones, Kilpatrick, Cody, Rogers, McClatchey & Regenstein, D. Lurton Massee, Jr., for appellants.
M. H. Blackshear, Albert E. Mayer, Long, Weinberg & Ansley, John K. Dunlap, Grant, Spears & Duckworth, for appellees.
EBERHARDT, Judge.
The appeal in this case is taken from an order sustaining the motion of a third-party defendant to dismiss the third-party complaint. The order reads: "After hearing, motion of third party defendant to dismiss for want of jurisdiction and venue is sustained and the third party complaint is abated and dismissed."
Since the order adjudicating less than all the claims does not provide for the entry of a final judgment as to the third-party defendant "upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment" as provided by CPA § 54 (b) (Code Ann. § 81A-154 (b)), and since there is no certificate as provided for by the 1968 amendment to the Appellate Practice Act (Ga. L. 1968, pp. 1072, 1073; Code Ann. § 6-701 (2)), there is no appealable judgment. Accordingly, the appeal must be
Dismissed. Felton, C. J., and Whitman, J., concur.